Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Optional Language
The terms and phrases “optionally,” “preferably” and “in particular” appear in claims 1, 3, 8-11, 13-18, and 20 which render those claims indefinite because it is not clear if the limitations following those phrases are required or are optional.  For the purposes of examination, the limitations following any of the above phrases will be interpreted as optional and not required for the claim.  Claims 2-15 and 17-20 depend from claims 1 and 16 and fail to clarify the indefinite language.
Broad-Narrow Ranges
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of an opening is covered at least partly, and also 
Other Indefinite Language
Regarding claim 1, the claim lacks a colon after the transitional phrase which renders the claim indefinite.  For the purposes of examination, the claim will be interpreted as reciting “a press brake, comprising:”.  Further, the claim recites “the first tool mount is designed in the form of a guide rail” which renders the claim indefinite because it is not clear if the tool mount is a guide rail or is only designed as a guide rail, i.e., it is planned as a guide rail prior to manufacturing.  For the purposes of examination, this phrase will be interpreted as the first tool mount includes a guide rail configured to receive a tool.  Claims 2-20 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 10
Regarding claims 11 and 18, each claim recites “immediately before” which renders the claim indefinite because it is not clear what time limit is required for something to be immediate.  For the purposes of examination, this phrase will be interpreted as before. 
Regarding claim 13, the claim depends from claim 12 and recites “the first speed is greater…than the second speed” which renders the claim indefinite because there is no first speed recited in claim 12.  For the purposes of examination, this phrase will be interpreted as a first speed of the first or second mount.
It is also noted that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, the claims include numerous clauses set off with hyphens and alternative phrases that make the features recited by the claims unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2010 017960 U1 to Bystronic Laser AG (hereinafter “Bystronic”).
Regarding claim 1, Bystronic teaches a bending press 1 for bending a workpiece (Abstract; Fig. 1), in a particular a press brake 1, comprising  
a first platform 3 with a first tool mount and a second platform 5 with a second tool mount (Para. [0028]; Fig. 4), wherein one of the platforms 3 is movable relative to the other platform 4 for performing a working movement (Fig. 4; Paras. [0027] and [0030]), 
a first safety device 19, 20 for creating a light barrier (Figs. 1 and 3; Paras. [0036]-[0038]), in particular laser light barrier, extending between the tool mounts transversely to the working movement of the movable platform (Figs. 1 and 3), wherein the first safety device has a first mount 19 and a second mount 20 (Figs. 1 and 3; Paras. [0036]-[0038), wherein one of the mounts carries a light emitter 19 and the other mount carries a light receiver 20 (Figs. 1 and 3; Paras. [0036]-[0038), and wherein the first mount is arranged on a first side of the first platform and is adjustable relative to the first platform by a first adjustment drive 23, 24 (Figs. 1 and 3; Para. [0043])  
a controller 8 that is connected to the first adjustment drive (Figs. 1-3; Paras. [0040]-[0043]), 
wherein the first tool mount 3 is designed in the form of a guide rail (Fig. 4 shows the guide rail), which has at its first end a first front side opening for changing a bending tool (Fig. 4), and wherein the access for changing a bending tool via the first front side -3-opening is obstructed in a first relative position of the first mount to the first platform and is unblocked in a second relative position of the first mount  to the first platform (Figs. 1 and 3-4 show that the first mount is capable of being moved between a first position, i.e., in the position in Fig. 3, in which the mount would block the first front side opening and in a second position in which it is positioned by arm 31 in which the first front side opening is unblocked).
Regarding claim 2, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the second mount 20 is arranged on a second side of the first platform opposite the first side and can be adjusted relative to the first platform by a second adjustment drive 23, 24 (Fig. 1), wherein the controller is connected to the second adjustment drive (Figs. 1-3; Paras. [0040]-[0043]), and wherein the 
Regarding claim 3, Bystronic teaches the bending press according to claim 1 (Figs. 1-4) wherein in the first relative position of the first mount 19 to the first platform, the first front side opening of the guide rail is covered at least partly, preferably completely, by the first mount (Figs. 1 and 3 shows the first mount would at least partially cover the first front side opening in the first position, i.e., it would be positioned over the opening so that it cannot be accessed), and/or wherein in the first relative position of the second mount 20 to the first platform, the second front side opening of the guide rail is covered at least partially, preferably completely, by the second mount (Figs. 1 and 3 shows the second mount would at least partially cover the first front side opening in the first position, i.e., it would be positioned over the opening so that it cannot be accessed).
Regarding claim 4, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the first tool mount 3 is an upper tool mount and the second tool mount 5 is a lower tool mount (Figs. 1 and 3; Para. [0027]), and/or wherein the first platform is movable relative to the second platform (Fig. 1; Paras. [0027]-[0028]; the upper mount 3 is vertically movable).
Regarding claim 5
Regarding claim 6, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the light emitter 19 and/or the light receiver 20 is/are arranged in the lower region of the respective mount and is/are arranged above the front side opening(s) of the guide rail when the respective mount is in the second relative position (Figs. 1 and 3; Paras. [0036]-[0038]; the light emitter and receiver would be above the front side openings when the mounts are positioned by the arms 31).
Regarding claim 11, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein, in a first operating mode, the controller 8 is configured - for performing a working movement - to move the first platform 3 in the direction of the second platform 4 at a first speed (Paras. [0027] and [0030]), and to move the first mount 19 and/or second mount 20 into the second relative position immediately before the start of the bending operation on the workpiece (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, i.e., before the start of a bending operation) or when the distance between a bending tool held by the first tool mount and the workpiece to be processed falls below a predefined value, which is preferably not more than 20 mm, preferably not more than 10 mm (it is noted that this phrase is interpreted as being optional since it is following “or”).
Regarding claim 12, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein, in a second operating mode, the controller 8 is configured to move the first mount 19 and/or the second mount 20 into the second relative position or to leave them in the second relative position, before and/or while the first platform - for performing a working movement - is moved in the direction of the second platform at a second speed (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, which would occur before the first platform is moved in a direction 
Regarding claim 13, Bystronic teaches the bending press according to claim 12 (Figs. 1-4), wherein the first speed is greater, preferably at least 1.5 times -7-greater, particularly preferably at least 2 times greater, than the second speed (Figs. 1-4; Paras. [0030] and [0043]; the controller is capable of moving the mounts 19, 20 at a first speed that is greater than the second speed).
Regarding claim 14, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the light barrier 21 is formed by at least one light beam widened to a light field (Fig. 3; Para. [0037]), and/or comprises multiple light beams, preferably extending in a parallel manner (it is noted that this phrase is interpreted as being optional since it is following “and/or”).
Regarding claim 15, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the light receiver is an image receiver 20, preferably a camera (Fig. 1; Paras. [0037]-[0038]).
Regarding claim 16, Bystronic teaches a method for operating a bending press according to claim 1 (Figs. 1-4), wherein the controller moves the first mount 19 and optionally the second mount 20 by controlling the adjustment drive(s) into the second relative position (Para. [0042]-[0047]).
Regarding claim 18, Bystronic teaches the method according to claim 16 wherein, in a first operating mode, the controller - for performing a working movement - moves the first platform 3 in the direction of the second platform 5 at a first speed, and moves the first mount 19 and/or second mount 20 into the second relative position immediately before the start of the bending operation on the workpiece (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, i.e., before the start of a bending operation) or when the distance between a bending tool held by the first tool mount and the workpiece to be processed falls below a predefined value, which is 
Regarding claim 19, Bystronic teaches the method according to claim 16 (Figs. 1-4), wherein, in a second operating mode, the controller moves the first mount 19 and/or the second mount 20 into the second relative position or leaves them in the second relative position, before and/or while the first platform 3 - for performing a working movement - is moved in the direction of the second platform 5 at a second speed (Paras. [0043]-[0047]; the controller 8 automatically positions the mounts 19, 20 when a new tool 4 is positioned on the tool mount and would move the mounts to not obstruct the tool being placed, which would occur before the first platform is moved in a direction of the second platform).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bystronic in view of US 2015/0160361 A1 to Gondo.
Regarding claim 7, Bystronic teaches the bending press according to claim 1 (Figs. 1-4).
Bystronic fails to explicitly teach the first tool mount has a clamping device for fixating one or multiple bending tool(s) inserted in the guide rail, wherein the clamping device can be actuated between a clamping state and a releasing state, and wherein the clamping device is actuatable by the controller and/or the state of the clamping device is readable by the controller.
Gondo teaches a bending press (Abstract) including a first tool mount 5 (Fig. 1) wherein the first tool mount 5 has a clamping device for fixating one or multiple bending tool(s) inserted in the guide rail 51 (Paras. [0088]-[0089]; a clamper locks the tool in place on the rail 51 of the mount 5), wherein the clamping device can be actuated between a clamping state and a releasing state (Para. [0088]-[0089]), and wherein the clamping device is actuatable by the controller and/or the state of the clamping device is readable by the controller (Para. [0205]; the controller 10 clamps the tool in place).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the clamper that may be actuated by the controller of Gondo so that the tool may be securely fixed to the tool mount and held in the correct position for pressing (Gondo, Para. [0219]).
Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bystronic in view of GB 1512082 to Pull.
Regarding claim 9, Bystronic teaches the bending press according to claim 1 (Figs. 1-4). 
Bystronic fails to explicitly teach the bending press comprises a covering, in particular a door or a window, as a second safety device, which covering can be moved between a closed position, in which the sideward access to the interior of the bending press is obstructed or impeded, and an open position.
Pull teaches a bending device (Fig. 1) comprising a covering 13, in particular a door or a window, as a second safety device, which covering can be moved between a closed position (Fig. 1), in which the sideward access to the interior of the bending press is obstructed or impeded, and an open position (Figs. 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the covering of Pull so that an operator may be safely protected from the operating area of the bending device, thus preventing injury to the operator. 
Regarding claim 10
Bystronic fails to explicitly teach in an operating mode, which can preferably be deactivated, the controller is configured to automatically move - by controlling the first and/or second adjustment drive - the first mount -6-and/or the second mount into the second relative position when the covering is brought into an open position or is in an open position and/or when the clamping device is brought into a releasing state or is in a releasing state.
Pull teaches a bending device (Fig. 1) comprising a covering 13 that may be brought into an open position (Figs. 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Bystronic to include the covering of Pull so that an operator may be safely protected from the operating area of the bending device, thus preventing injury to the operator.
Further, it would have been obvious to modify Bystronic to the controller is configured to automatically move - by controlling the first and/or second adjustment drive - the first mount -6-and/or the second mount into the second relative position when the covering is brought into an open position as Pull teaches that when the covering is moved into the open position the bending device is deactivated so that the operator can access the machine pieces (Pull, P. 2, Lns. 3-13) and thus the first and second mount would be moved into the non-operational position that allows access to the components of the bending press, such as the tool and rail.
Regarding claim 17, Bystronic teaches the method according to claim 16 (Figs. 1-4). 
Bystronic fails to explicitly teach in an operating mode, which can preferably be deactivated, the controller automatically moves - by controlling the first and/or second adjustment drive - the first mount 19 and/or the second mount 20 into the second relative position when the covering is brought into an open position or is in an open position and/or when the clamping device is brought into a releasing state or is in a releasing state.
Pull teaches a bending device (Fig. 1) comprising a covering 13 that may be brought into an open position (Figs. 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device and method of Bystronic to include the covering of Pull and the method of operating the cover so that an operator may be safely protected from the operating area of the bending device, thus preventing injury to the operator.
Further, it would have been obvious to modify the method Bystronic to automatically move - by controlling the first and/or second adjustment drive - the first mount -6-and/or the second mount into the second relative position when the covering is brought into an open position as Pull teaches that the covering is moved into the open position the bending device is deactivated so that the operator can access the machine pieces (Pull, P. 2, Lns. 3-13) and thus the first and second mount would be moved into the non-operational position that allows access to the components of the bending press, such as the tool and rail.
Claims 8 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bystronic.
Regarding claim 8, Bystronic teaches the bending press according to claim 1 (Figs. 1-4), wherein the bending press comprises a second safety device 18, which can be brought into a state performing a safety function and into a non-securing state (Figs. 1 and 4; Paras. [0057]-[0058]), and wherein the safety device comprises a sensor for detecting the current state of the safety device 35, which sensor is connected to the controller (Figs. 1 and 3-4; Paras. [0057]-[0059]). 
Bystronic fails to explicitly teach the controller is configured to bring the first mount and/or the second mount - in dependence on the state of the second safety device detected by the sensor, preferably if in a non-securing state - into the second relative position.  Bystronic teaches that the when the second safety device is activated there is an error in the bending operation and the bending device is turned off (Para. [0058]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the controller of Bystonic to be configured to bring the first or second mount into the second position when the second safety device is activated as the second position allows access to the tool performing the bending and the area in which the bending is being performed, and thus an operator would need access to this area when an error in the bending operation is detected by the second safety device.
Regarding claim 20, Bystronic teaches the method according to claim 19 (Figs. 1-4). 
Bystronic fails to explicitly teach the first speed is greater, preferably at least 1.5 times greater, particularly preferably at least 2 times greater, than the second speed.  Bystronic teaches a first speed, i.e., the speed the mounts 19 and 20 move, and a second speed, i.e., the speed the platform 3 moves towards platform 5, but is silent regarding either speed or the relative speeds.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bystronic to have a first speed greater than the second speed as there was a need to have mounts that could move relative to the movable platforms to monitor the work being performed and there is a finite number of solutions for the speed of the mounts relative to the speed of the platforms (e.g., less than, equal to, or greater than).  A person of ordinary skill in the art could have modified Bystronic to have the first speed be greater than the second speed with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2007/0164200 A1 to Fischereder teaches a press including a first safety device having a first mount 47 and a second mount 48 including a light emitting device and a light receiving device (Fig. 2), and the mounts are each moveable between a working position in which they block to rail for changing tools and a passive position in which the rail is accessible (Fig. 5; Paras. [0048]-[0050]).  GB .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725